                  EXHIBIT 14




Case 1:17-cv-00256-MR Document 43-15 Filed 01/22/19 Page 1 of 5
                        In The Matter Of:
                      Richard L. Campbell v.
                           Shirley Teter




                          Gregory Meade
                          August 16, 2018




                  Bridges Court Reporting
           P.O. Box 2156 Rutherfordton, NC 28139
                       828-429-7839
            Laura@LBridgesCourtReporting.com




                           Original File MeadeGr.txt
                    Min-U-Script® with Word Index



Case 1:17-cv-00256-MR Document 43-15 Filed 01/22/19 Page 2 of 5
                         Gregory Meade - August 16, 2018                       17


 1         what I saw.     I think that was over a year ago if I'm
 2         not mistaken.

 3   Q.    Is that the only time you've spoken with him?

 4   A.    Yes, ma'am.     Well, no, I spoke to him a few weeks ago.
 5         He let me know that you guys would probably be -- or

 6         someone would probably be wanting to talk to me and I

 7         said that was fine.
 8   Q.    The first conversation that you had with Mr. Streza

 9         over a year ago, how long did that conversation last?
10   A.    Maybe -- maybe 15 minutes.

11   Q.    And what questions did he ask you?

12   A.    Just what -- what I had seen at the rally.
13   Q.    Did he give you any advice on testifying?

14   A.    No, ma'am.

15   Q.    Did he give you any advice on speaking with attorneys

16         representing Mr. Campbell?
17   A.    No, ma'am.

18   Q.    Did he provide any documents to you?

19   A.    No, ma'am.

20   Q.    Did you provide any documents to him?

21   A.    No, ma'am.

22   Q.    What did you tell him?

23   A.    That I had gone to the rally, was -- as the rally was

24         coming out, I was waiting for my brother to try and see

25         what was going on with him and how he liked it.             And I

                               Bridges Court Reporting
                                    828-429-7839
     Case 1:17-cv-00256-MR Document 43-15 Filed 01/22/19 Page 3 of 5
                         Gregory Meade - August 16, 2018                         18


 1         saw an older gentleman come out and he kind of tripped.
 2         He came out of the civic center.          I'm facing the civic

 3         center, he came out to the left and he kind of

 4         stumbled.    And I -- when I was there earlier, I noticed
 5         they kind of had the line set up in a weird place where

 6         you could trip over the curb kind of easy.            It was

 7         really -- there were so many people there it was hard
 8         to see the ground.      And I noticed an older gentleman

 9         come out and he kind of stumbled.             And there was a
10         woman with him and she kind of stabilized him a little

11         bit.   And he was pretty well -- he was full of piss and

12         vinegar.    He was fired up.       It was -- I noticed him
13         because of that, I thought that was kind of cool.               And

14         he kept walking and he was pretty amped up.             And he was

15         kind of doing like this (demonstrating), like you know,

16         fired up.    And then he got to Ms. Teter and he kind of
17         shadowboxed her from like -- like about this far away.

18         And I -- I really thought it was kind of funny until he

19         did that to her.      And then I thought that was not a

20         very nice thing to do.       And as he walked away, I

21         noticed Ms. Teter walked up and touched him on the left

22         hand -- the left shoulder.         He was, if I'm here

23         (demonstrating), he was probably where that gentleman

24         is.    I'd say on the clock, about two or three o'clock

25         from me.    And she touched his left shoulder to say

                               Bridges Court Reporting
                                    828-429-7839
     Case 1:17-cv-00256-MR Document 43-15 Filed 01/22/19 Page 4 of 5
                         Gregory Meade - August 16, 2018                       19


 1         something and he turned and then I just saw her kind of
 2         snap back and fall to the ground.             And then I ran to

 3         her and her eyes were kind of -- kind of like this

 4         (demonstrating), kind of trying to -- they were kind of
 5         fluttering.     And I looked up to see where he was and

 6         like, he was like, maybe 15 or 20 feet away and three

 7         or four people had hold of the elderly gentleman.             And
 8         that's -- that's it.

 9   Q.    Let me ask you this.       Do you know any of the following
10         persons, Morgan Stanford?

11   A.    No, ma'am.

12   Q.    Kenneth Moore?
13   A.    No, ma'am.

14   Q.    Emily Bidwell?

15   A.    No, ma'am.

16   Q.    Bill Fiesser.
17   A.    No, ma'am.

18   Q.    Michael Grandorozco.

19   A.    No, ma'am.

20   Q.    Sue Huelbig.

21   A.    No, ma'am.

22   Q.    Kristen Azulita.

23   A.    No, ma'am.

24   Q.    Jared Dixon.

25   A.    No, ma'am.

                               Bridges Court Reporting
                                    828-429-7839
     Case 1:17-cv-00256-MR Document 43-15 Filed 01/22/19 Page 5 of 5
